EXHIBIT 10.3

 

AMENDMENT NO. 1

REGISTRATION RIGHTS AGREEMENT

 

This First Amendment to the Registration Rights Agreement (this “Amendment”) is
entered into on August 4, 2017 between Premier Biomedical, Inc., a Nevada
corporation (the “Company”), and each of the several purchasers signatory hereto
(including its successors and assigns, the “Purchaser” and collectively with all
other purchasers in the same offering, the “Purchasers”). Each of the Purchasers
and the Company may be referred to herein as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, the Parties are parties to that certain Registration Rights Agreement
with an Effective Date of March 30, 2017 (the “Agreement”);

 

WHEREAS, the Parties desire to amend certain terms of the Agreement as set forth
in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1. Section 2(c) of the Agreement is hereby amended and restated in its entirety
as follows:

 

“(c) Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages pursuant to Section 2(d), if the Commission or any
SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater portion of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced as follows:

 



 

a. First, the Company shall reduce Registrable Securities represented by Warrant
Shares (applied, in the case that some Warrant Shares may be registered, to the
Holders on a pro rata basis based on the total number of unregistered Warrant
Shares held by such Holders); and

 

 

 

 

b. Second, shall reduce Registrable Securities represented by shares of Common
Stock issuable upon the conversion of Convertible Notes (applied, in the case
that some underlying shares of Common Stock may be registered, to the Holders on
a pro rata basis based on the total number of unregistered shares of Common
Stock issuable upon conversion of the Convertible Notes held by such Holders)



 



  Page 1 of 3

   



 



 

c. Third, the Company shall reduce Registrable Securities represented by Shares
(applied, in the case that some Shares may be registered, to the Holders on a
pro rata basis based on the total number of unregistered Shares held by such
Holders).



 

In the event of a cutback hereunder, the Company shall give the Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment. In the event the Company amends the Initial
Registration Statement in accordance with the foregoing, the Company will use
its best efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended.”

 

2. The definition for “Registrable Securities” in Section 1 is amended and
restated as follows:

 

“Registrable Securities” means, as of any date of determination, (a) all Shares,
except those Shares issued in the First Closing, (b) all Warrant Shares then
issued and issuable upon exercise of the Warrants (assuming on such date the
Warrants are exercised in full without regard to any exercise limitations
therein), (c) any additional shares of Common Stock issued and issuable in
connection with any anti-dilution provisions in the Warrants or Purchase
Agreement (in each case, without giving effect to any limitations on exercise or
issuance set forth in the Warrants or this Agreement), (d) shares of Common
Stock issuable upon conversion of a Convertible Note, (e) the shares of Common
Stock issuable upon conversion of the Convertible Note issued to the Purchaser
pursuant to that certain Exchange Agreement, dated August 8, 2017, by and
between the Company and the Purchaser, and (f) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Purchaser in accordance with
such effective Registration Statement, (b) such Registrable Securities have been
previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Transfer Agent and the affected Purchasers (assuming that such securities and
any securities issuable upon exercise, conversion or exchange of which, or as a
dividend upon which, such securities were issued or are issuable, were at no
time held by any Affiliate of the Company, and all Warrants are exercised by
“cashless exercise” as provided in Section 2(c) of each of the Warrants), as
reasonably determined by the Company, upon the advice of counsel to the Company.

 

3. Other than as set forth herein, the terms and conditions of the Agreement
shall remain in full force and effect.

 

[remainder of page intentionally left blank; signature page to follow]

 



  Page 2 of 3

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1 to the
Registration Rights Agreement as of the date first above written.

 



  PURCHASERS:

 

 

 

 

THE SPECIAL EQUITIES GROUP, LLC

 

        By: /s/ Jon Schechter

 

Name:

Jon Schechter

    Title:

Managing Member

         

 

RDW CAPITAL LLC

 

 

 

 

 

By:

/s/ John DeNobile

 

 

Name:

John DeNobile

 

 

Title:

Manager

 

 

 

 

 

 

DIAMOND ROCK, LLC

 

 

 

 

 

By:

/s/ Neil B. Rock

 

 

Name:

Neil B. Rock

 

 

Title:

Member

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

PREMIER BIOMEDICAL, INC.

 

 

 

 

 

 

By:

/s/ William A. Hartman

 

 

Name:

William A. Hartman

 

 

Title:

President

 



 

 



Page 3 of 3



 